The defendant, age twenty-seven, pleaded guilty to the charge of manslaughter in violation of § 53-13 of the General Statutes and was sentenced to the state prison for not less than ten nor more than fifteen years.
The offender has never been married. The victim was what might be termed his common-law wife. They were both hard drinkers. On July 23, 1961, the woman engaged in a drinking spree at her home with another man. This enraged the defendant upon his return from work. The parties became pacified, but all left the house to continue their drinking at a bar. On the way home, the defendant and the victim left each other only to frequent bars separately. The defendant became enraged. The two went home. A fisticuffs occurred. Somehow, the stomach muscle of the victim was ruptured. No lethal weapon was used. The defendant reported the incident to his father, who surrendered him to the police. The police record reveals the life of an alcoholic. The defendant has an honorable discharge from the army and a surprisingly good work record.
   In reviewing the circumstances of the crime, of the life of the two leading up to the crime, of the attitude of the defendant since the crime has been committed, the Division feels the sentence severe, and considering the recommendation of the state's attorney at the time of sentence, the Division reduces the sentence to not less than six nor more than ten years.
COVELLO, HEALEY and MacDONALD, Js., participated in this decision.